Citation Nr: 1443134	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  08-26 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of cold weather injuries of the bilateral hands.

2.  Entitlement to service connection for residuals of cold weather injuries of the bilateral feet.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1953 to September 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction was subsequently transferred to the RO in Waco, Texas.  

In December 2012, the Veteran provided testimony at a Travel Board Hearing.  A copy of that transcript has been associated with the Veteran's electronic claims folder. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.
The Veteran was afforded a VA examination in August 2013 where the examiner noted no previous diagnoses of cold injuries.  The Veteran reported that he was exposed to cold weather while stationed in Korea and that he was not wearing appropriate clothing/gear for the cold temperatures.  He reported that he was instructed to dip his feet in warm weather after cold exposure.  He denied any blue/black change of color of the tips of extremities, earlobes, and nose.  He further denied any treatment for cold injuries while in service.  The Veteran also reported that he is diabetic and taking medication for diabetic peripheral neuropathy.

On examination, the examiner noted no signs or symptoms present in the left or right hand; locally impaired sensation and nail abnormalities of the right and left feet; trophic changes of nails; loss of hair and minimal edema to the bilateral lower extremities.  The examiner noted that the Veteran's medical history was significant for diabetes mellitus, hypertension and peripheral neuropathy.  The examiner noted no sign of cold injury, such as loss of skin, limb or tips of fingers.  There were no color changes noted and the skin to upper and lower extremities was warm to touch, with strong, full peripheral pulses.  The examiner opined that it was less likely as not the Veteran's current peripheral neuropathy was related to cold exposure.  The examiner reasoned that the Veteran has no signs or symptoms of cold/frostbite injuries.   

In December 2013, the Board requested an addendum opinion concerning the etiology of the of the Veteran's foot disabilities, to specifically include his trophic changes to the nails of his feet, onychomycosis and hammertoe deformities.  In June 2014, a VA examiner - a physician's assistant - opined that the Veteran's trophic nails and onychomycosis are more likely as not related to his diabetes.  The examiner reasoned that there was no record of the Veteran having feet complaints in service medical records or discharge papers.  He further noted that there was no mention of the Veteran being exposed to cold weather/cold injury. 

Although service treatment records are negative for any treatment for frostbite or cold weather-related injuries, the Board finds that the Veteran, as lay person, is competent to note what he experienced, including exposure to cold weather conditions.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (finding that the Veteran as a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).  Furthermore, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins.  Additionally, post-service treatment records show that the Veteran had bilateral foot pain with neuropathy, noted to be status-post frostbite while in Korea.  See September 2008 VA treatment record.  Also, a September 2005 VA treatment note indicates that the Veteran complained of tingling in his hands.  On remand, the Veteran must be afforded an examination by a physician to determine the nature and etiology of any current residuals of cold weather injuries in the bilateral hands and feet.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Finally, as the Veteran appears to regularly seek treatment at the VA, all recent VA treatment records should be obtained and associated with the claims file while the case is in remand status.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's VA treatment records dated from September 2014 to present.

2.  Then, schedule the Veteran for a VA examination by a physician to determine the etiology of any current residuals of cold weather injuries of the bilateral foot and hand.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  All indicated studies should be performed, and all findings should be reported in detail.

a.  Provide a diagnosis of any foot and hand disability, to specifically determine whether there are any residuals of cold weather injury.

b.  Opine whether any current bilateral foot disabilities, to specifically include his trophic changes to the nails of his feet, onychomycosis and hammertoe deformities, at least as likely as not (a probability of 50 percent or greater) began in or is related to service, including due to cold exposure.

c.  Opine whether any current bilateral hand disabilities at least as likely as not (a probability of 50 percent or greater) began in or is related to service, including due to cold exposure.

The examiner's attention is directed to the September 2005 VA treatment note where the Veteran complained of bilateral hand tingling and the 2008 VA treatment record which notes that the Veteran complained of bilateral foot pain status post frost bite.  The examiner's attention is also directed to the Veteran's statement that while he was in Korea, he was exposed to cold weather temperatures with inadequate clothing/gear.  For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Ensure the development outlined above has been accomplished, and then readjudicate the claims on appeal. If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond. The case should then be returned to the Board for further appellate review, if otherwise in order

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



